PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated January 2, 2003, we dismiss this appeal for lack of jurisdiction. The appellant brought a motion for summary judgment before the trial court, which apparently never entered a written order denying the motion. Then the appellant brought a motion entitled Motion by Robert Dunn for the Court to Provide Him with a Copy of the Filed Signed Written Judgment or Order on His “Motion for Summary Judgment Against Respondent Mona Lisa Kean for Failure to Provide Notice.” The trial court denied this motion in an order entered October 22, 2002. The motion for a copy was in fact a motion to compel the trial court to enter an order on the motion for summary judgment. As such, the order denying the motion for a copy is neither a final order nor a nonfinal order appealable pursuant to Florida Rules of Appellate Procedure, 9.130(a)(4), (5) (2002).
DISMISSED.
ALLEN, C.J., BENTON and HAWKES, JJ., concur.